DETAILED ACTION
Response to Amendment
	The amendment filed on 4/5/2021 has been entered. Claim 3 has been cancelled, claims 1-2, 4, 6, 9-11, 13, 16-18 and 20 have been amended, and claims 1-2, 4-21 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 1, 9 and 16 are objected to because of the following informalities:  “a external device” should be read as “an external device”.  Appropriate correction is required.

	Claims 2, 10 and 17 are objected to because of the following informalities:  “respectivemapped” should be read as “respective mapped”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (US 2013/0282897 A1); in view of Gerber et al. (US 2010/0150005 A1).

	Regarding claims 1, 9 and 16; Siegel discloses collecting reporting data from a plurality of network devices of a monitored network, the reporting data comprising: routing data describing how the network devices route network traffic to different destinations (the network traffic enricher monitors and collects routing information (including BGP data) associated with the first provider network; the BGP tables may include connectivity information that provides which destinations are reachable; each service provider contains multiple routers; see paragraphs [0027] and [0072]); interface data describing interfaces of the plurality of devices of the monitored network (the network traffic enricher monitors and collects interface information associated with the first provider networks; each router includes multiple network interfaces; see paragraphs [0069] and [0072]); receiving a plurality of flow records from one or more the plurality of network devices, a flow record describing corresponding network traffic passing through a network device (the network traffic flow collector captures network traffic flow data enriching each of the plurality of flow records using the collected routing and interface data to produce enriched flow records including exit information indicating from which network device of the monitored network the network traffic corresponding to the flow record is expected to exit the monitored network (the network traffic enricher monitors and collects routing and interface information (e.g. BGP data) and uses the information to enrich the network traffic flow data to yield egress router and interface; see paragraphs [0072] – [0073]), wherein enriching each flow record comprising: using routing data associated with the ingress device corresponding to the flow record to determine a next hop address indicating an external device to which to send the network traffic to reach a destination address associated with the flow record (the BGP tables may include routing tables having connectivity information (e.g. IP addresses) that provides which destinations are reachable from a particular ingress router in the second provider network that interfaces with an egress router in the first provider network; see paragraphs [0072] – [0073]); analyzing the interface data of the monitored network to identify an exit interface of an egress device of the plurality of network devices that is in communication with the determined next hop address (the network traffic enricher uses the BGP and interface information to enrich the network traffic flow data to yield egress router and interface; the egress router and interface in a first network provider is in communication with an ingress router in the second service provider; a router contains multiple network interfaces; see paragraphs [0018], [0069], [0072]- [0073]); and enriching the flow record using the identified exit interface (the enriched network traffic flow data include egress router and interface; see paragraph [0073]); storing the enriched flow records in a data store (the network analytics cluster stores the enriched network traffic flow data; see paragraph [0077]). 
Siegel discloses using routing and interface information to determine an egress router and interface in a first network provider. 
Gerber further discloses analyzing the enriched flow records, the analysis using the exit information to determine how network traffic is routed through the monitored network (based on the knowledge of network topology and flow records, the flow record analyzer can infer the end to end path of the flow in the network; for example, the flow record analyzer determines a flow enters interface 2 of router 100-1, exits router 100-1 through interface 4; enters router 100-4 (next hop) through interface 1, exit router 100-4 through interface 4 to the destination LAN 122-2; see paragraph [0020] and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

	Specifically for claim 9; Siegel discloses a processor (processor; see Fig. 9); a memory in communication with the processor, the memory storing programming instruction (memory and instructions; see paragraph [0085] and Fig. 9).

	Regarding claims 2, 10 and 17; Siegel discloses using routing and interface information to enrich a flow record. 
 determining a destination Internet Protocol (IP) address for the network traffic corresponding to the flow record (a flow record contains destination IP address; see paragraphs [0014], [0018], Fig. 1 and Fig. 3);  3333610/40334/FW/10167776.3wherein: the routing data associated with the ingress device corresponding to the flow maps destination IP address values to next hop IP addresses, each indicating a device to which to send the network traffic to reach a respective mapped destination IP address (a flow record contains source interface field having a value associated with an interface of a router; for a given destination, the flow record analyzer can infer the next hop towards the destination; see paragraph [0018], Fig. 1 and Fig. 3); using the routing data to determine the next hop address comprising associating a next hop IP address with the flow record, based upon the destination IP address of the flow record and the routing data associated with the ingress device (the flow record analyzer generates routing information using routing table entry and flow record; the routing information includes information about end-to-end paths of data packet flows through the network; see paragraphs [0018] – [0020], Fig. 1 and Fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Gerber; and in further view of Atlas et al. (US 2013/0286846 A1).

claims 4, 11 and 18; Siegel discloses enriching the flow record responsive to the selected exit interface (the network traffic enricher enriches the network traffic flow data to yield egress router and interface; see paragraph [0073]). 
Atlas discloses identifying, using the collected interface data, a plurality of exit interfaces of one or more egress devices of the plurality of network devices, each of the plurality exit interfaces in communication with the next-hop (source router 212 receives network traffic destined for destination router 214, classified to one of packet flows 222A-222D to the destination via a next-hop router; see paragraph [0112] and Fig. 7); determining a proportion of network traffic routed through each of the plurality of identified exit interfaces to the next-hop (the source router 212 assigns each of packet flows 222 to one of paths 216 based on the respective computed weights for paths 216; the weights are computed based on the overall bandwidths to be sent on the outgoing interfaces for the paths 216; see paragraph [0112] and Fig. 7); selecting an exit interface from among the plurality of identified exit interfaces responsive to the determined proportion (upon identifying each of packet flows, source router assigns the respective packet flows to the outgoing interface associated with next-hop router according to the computed weights for the outgoing interface; see paragraph [0112] and Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Gerber and Atlas to select an exit interface to a next-hop device based upon a proportion of network traffic in order to balance network traffic among multiple paths through a network (see ABSTRACT of Atlas). 

Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Gerber; and in further view of Meda et al. (US 8085773 B2).
	
Regarding claims 5, 12 and 19; Siegel discloses using routing and interface information to enrich a flow record.
 Meda discloses receiving a query containing a label (receiving labeled packets on a path; see lines 25-37, col. 5); identifying a set of ingress interfaces of the interfaces of the plurality of devices responsive to the label contained in the query (parser 420 examines the received multi-labeled packets and passed to an LDP block; the LDP block sets the entries in labels table accordingly; each entry specifies a mapping information of [inbound interface, inbound label value] to [outbound interface, outbound label value]; see lines 38-62, col. 5); and analyzing the enriched flow records to identify where network traffic entering the monitored network at the identified set of ingress interfaces exits the monitored network (the mapping information may be used to forward packets to one of outbound interfaces; see lines 63-68, col. 5 and lines 1-2, col. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Gerber and Meda to identify a set of ingress interface based on the labeled packet in order to control service levels for packets to be forwarded further down the path (see ABSTRACT of Meda).

Regarding claims 6, 13 and 20; Siegel discloses using routing and interface information to enrich a flow record.
Gerber discloses wherein enriching the plurality of flow records comprises: 3533610/40334/FW/10167776.3determining a destination Internet Protocol (IP) address for the network traffic corresponding to the flow record (a flow record contains destination IP address; see paragraphs [0014], [0018], Fig. 1 and ; determining the next hop address for the network traffic corresponding to the flow record using the destination IP address (a flow record contains source interface field having a value associated with an interface of a router; for a given destination, the flow record analyzer can infer the next hop towards the destination; see paragraph [0018], Fig. 1 and Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel and Gerber to use the exit information in a network topology to generate routing information in the network (see paragraph [0018]). 

The combination of Siegel and Gerber discloses annotating flow records with routing and interface information.
 Meda discloses constructing a global interface table using the reporting data collected from the plurality of network devices, the global interface table identifying exit interfaces of egress devices of the plurality of network devices in communication with the determined next hop address (each entry in label table specifies a mapping information of [inbound interface, inbound label value] to [outbound interface, outbound label value, the mapping information may be used to forward multi-labeled packets to one of the outbound interface to the next device; see lines 47-68, col. 5); using the global interface table, identifying the exit interface of the egress device as an interface in communication with an Autonomous System Number (ASN) associated with the determined destination IP address (label processing block receives from labels table data representing the specific outbound interface on which to forward each labeled packet in an autonomous system; see lines 63-68, col. 5, lines 1-2, col. 6 and Fig. 1).
.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Gerber; and in further view of Pei et al. (US 7889666 B1).

	Regarding claims 7, 14 and 21; Siegel discloses monitoring and collecting routing and interface information from devices in a network.
Pei discloses receiving the routing data from the plurality of network devices at a first update frequency (a period of 200 seconds is selected for BGP data; see lines 27-37, col. 18); and receiving the interface data from the plurality of network devices at a second update frequency, wherein the second update frequency is lower than the first update frequency (a period of 5 minutes is selected for SNMP data; see lines 27-37, col. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Gerber and Pei to use slower update frequency for interface data to evaluate robustness and effectiveness of a network framework (see lines 27-37, col. 18). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel; in view of Gerber; and in further view of Labovitz et al. (US 2009/0168648 A1).

claim 8; Siegel discloses using routing and interface information to enrich a flow record.
Labovitz discloses receiving current reporting data from the plurality of network devices, and discarding historical reporting data received from the plurality of network devices prior to the current reporting data responsive to receiving the current reporting data  (network monitor receives BGP and SNMP data from different network devices from time to time; the network monitor uses only the current BGP and SNMP to annotate the flow record; see paragraphs [0014], [0048], Fig. 1 and Fig. 2); wherein the plurality of flow records is enriched using the current reporting data (the network monitor annotates raw flow record with BGP routing information; the network monitor annotates raw flow record with SNMP interface information; see paragraphs [0047]-[0053] and Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Siegel, Gerber and Labovitz to use current routing and interface information to achieve real-time data collection and analysis (see paragraph [0019] of Labovitz). 

Response to Arguments
	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Siegel et al. (US 2013/0282897 A1) being used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415